Citation Nr: 1529110	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral leg and foot numbness.  

2.  Entitlement to service connection for bilateral leg and foot numbness.

3.  Entitlement to service connection for a chronic abdominal disability, to include pancreatitis and kidney stones. 

4.  Entitlement to service connection for a disability associated with hepatitis B.  

5.  Entitlement to service connection for a disability associated with hair loss.  

6.  Entitlement to a disability rating greater than 10 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that reasonably could be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  Accordingly, the Board has recharacterized the Veteran's claims of service connection for pancreatitis and kidney stones to include any disability associated with chronic abdominal pain, to include gallstones.  

The Board observes that, in a January 2008 rating decision, the RO denied the Veteran's claim of service connection for bilateral leg and foot numbness.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 2008 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral leg and foot numbness is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied service connection claim for bilateral leg and foot numbness.  The issues of entitlement to service connection for a chronic abdominal disability, a disability associated with hepatitis B, and for bilateral leg and foot numbness, and entitlement to a disability rating greater than 10 percent for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The claim of entitlement to bilateral leg and foot numbness was denied in a January 2008 rating decision; this decision was not appealed and became final.  

2.  Evidence received since the January 2008 rating decision is both new and material.  

3.  The Veteran does not suffer from a chronic disability associated with hair loss that manifested during or as a result of active service.  



CONCLUSIONS OF LAW

1.  The January 2008 rating decision, which denied a claim of service connection for bilateral leg and foot numbness, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral leg and foot numbness.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for a disability manifested by hair loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id., at 486.  

All of the required notice was provided to the Veteran in letters dated April 2010 and July 2010.  She was notified of how a service connection claim is substantiated and as to how VA determines the appropriate disability evaluation and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2010, August 2010, January 2011, September 2012, April 2013 and July 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In summary, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)  

New and Material Evidence

The Veteran contends that she is entitled to service connection for bilateral leg and foot numbness.  This claim previously was denied in a January 2008 rating decision.  The Veteran did not submit a notice of disagreement following this decision; as such, this decision is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

The Court further held in Shade that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision.  And regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Evans, 9 Vet. App. at 273.  

In April 2010, VA received a claim from the Veteran requesting to reopen her claim of entitlement to service connection for bilateral leg and foot numbness.  This claim previously was denied because there was no evidence demonstrating that this condition occurred in or was caused by service.  As such, for the evidence to be material in this case, it must address this unestablished fact or trigger VA's duty to assist.  

The Veteran underwent a VA examination in April 2013.  The Veteran was noted to be suffering from degenerative disease of the hips.  The Veteran reported problems with her hips for greater than 2 years with no known injury.  She also reported pain in her knees which began approximately 1 year earlier.  The Veteran believed that this was related to her chronic low back pain.  X-rays from February 2012 were reviewed, revealing degenerative disease in the thoracic and lower lumbar spine and degenerative changes in the bilateral hip joints and knee joints.  

According to an August 2014 VA examination report, the Veteran did have symptoms of radiculopathy.  The examiner could not ascertain any objective abnormal physical findings to indicate nerve root compression or objective findings of radiculopathy.  

In light of the above, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for bilateral leg and foot numbness.  The Veteran has provided evidence of a current disability associated with the lower extremities.  As this directly addresses the reason for the previous denial, the Board finds that the previously denied claim of service connection for bilateral leg and foot numbness is reopened.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a disability associated with hair loss.  The Veteran has asserted that she is entitled to service connection for a disability associated with hair loss.  The record does not contain any evidence, aside from the Veteran's own assertion, to suggest that she suffers from any chronic condition due to hair loss which manifested during or as a result of active service.  Nor does the evidence suggest that the Veteran's claimed disability due to hair loss was caused by or aggravated by a service-connected disability to include any associated medication.  As such, service connection for hair loss is not warranted.  

According to a November 1991 VA examination report, an examination of the Veteran's skin was deemed to be unremarkable without any scars, burns or rashes.  

The Veteran underwent a VA examination in September 2012.  The examiner opined that it was less likely than not that the Veteran's alopecia was caused by military service.  The examiner explained that the Veteran informed him that she began experiencing alopecia for the first time at the crown/vertex of her head in 2002.  This was some 11 years after separation from active duty.  There was no evidence of this condition during military service and, despite her assertions, she was not currently taking any medications associated with alopecia.  In the Veteran's case, her alopecia was idiopathic.  

The Board recognizes that the Veteran has asserted that medication she takes for her service-connected mental disability has resulted in her hair falling out.  Despite her history as a nurse, the Veteran has failed to provide any information in support of this allegation.  According to the September 2012 VA examiner, none of the Veteran's medications were associated with alopecia.  As such, the Veteran's mere assertions do not support finding that service connection for a disability associated with hair loss is warranted.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a disability associated with hair loss at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran currently experiences idiopathic alopecia, there is no evidence of a disability associated with hair loss which is attributable to active service at any time during the pendency of this appeal.  In summary, the Board finds that service connection for sinus problems is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received , the Veteran's claim of service connection for bilateral leg and foot numbness is reopened; to this extent only, the appeal is granted.  

Entitlement to service connection for a disability associated with hair loss is denied.  


REMAND

The Veteran contends that she is entitled to service connection for an abdominal disability, claimed as chronic pancreatitis and kidney stones, and for a disability associated with hepatitis B.  As noted above, the Board has reopened the Veteran's previously denied service connection claim for bilateral leg and foot numbness.  Finally, the Veteran contends that she is entitled to a disability rating greater than 10 percent for her service-connected lumbar strain.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

With respect to the Veteran's service connection claim for an abdominal disability, her service treatment records reflect that chronic pancreatitis was noted in February 1991 and that it was incurred while entitled to base pay and did not exist prior to service.  However, there is no evidence of this condition upon separation from active duty or since separation from active duty.  According to a November 1991 VA examination report, an examination of the digestive system was deemed to be normal.  Also, according to a November 1991 VA examination report, an examination of the genitourinary system was deemed to be normal.  

As noted in an August 2003 VA examination report, a June 1991 gastroenterologist examination ruled out chronic pancreatitis with a normal abdominal CT scan and a normal amylase level.  Rather, the Veteran was diagnosed with non-peptic ulcer disease and dyspepsia.  The recommended treatment was antacids.  

A November 2009 gastroenterology consultation report noted that the Veteran had a history of pancreatitis while in the military.  There was no history of other pancreatitis episodes.  It also was noted that there were no visible gallstones or sludge and the study was of good quality.

The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran was diagnosed with pancreatitis during military service.  The Veteran reported that she had lately been told that her spleen and pancreas were swollen.  As part of the examination, the examiner reviewed prior studies.  An April 2008 CT study revealed the pancreas to be normal.  An October 2009 US (ultrasound) revealed the pancreas to be grossly normal without pancreatic duct dilation.  The examiner noted that despite the Veteran's reported chronic abdominal pain, the in-service diagnosis of chronic pancreatitis was "doubtful."  Rather, the examiner suspected that gallstones were the cause of the Veteran's chronic abdominal pain.  To date the Veteran had not had a recurrence of pancreatitis, although her enzymes had been on occasion elevated.  Currently, her pancreatic enzymes were normal.  The gastroenterologist was not convinced that the Veteran's abdominal pain was a result of chronic pancreatitis, and as such, could not resolve this issue without mere speculation.  

In light of the above evidence, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of a chronic abdominal disability.  See McLendon, 20 Vet. App. at 79.

With respect to the service connection claim for a disability associated with hepatitis B, the Board notes that, according to an August 1989 in-service treatment record, the Veteran was a hepatitis B carrier.  It was noted that she had a history of a "needle stick."  The Veteran also was noted to be a hepatitis B carrier in a February 1991 in-service treatment note.  It was noted that this condition was incurred while entitled to base pay and that the condition did not exist prior to service.  In light of the above evidence, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of a disability associated with hepatitis B.  Id.

With respect to the Veteran's service connection claim for bilateral leg and foot numbness, the record contains evidence of disabilities associated with the lower extremities.  For example, the Veteran underwent a VA examination in April 2013.  The Veteran was noted to be suffering from degenerative disease of the hips.  The Veteran reported problems with her hips for greater than 2 years with no known injury.  She also reported pain in her knees which began approximately 1 year earlier.  The Veteran believed that this was related to her chronic low back pain.  X-rays from February 2012 were reviewed, revealing degenerative disease in the thoracic and lower lumbar spine and degenerative changes in the bilateral hip joints and knee joints.  

According to an August 2014 VA examination report, the Veteran did have symptoms of radiculopathy.  The examiner could not ascertain any objective abnormal physical findings to indicate nerve root compression or objective findings of radiculopathy.  

In light of the above, the Board finds that the Veteran should be scheduled for a VA examination before an appropriate physician to identify all current disabilities associated with the lower extremities and determine whether they are related to active service.  Id.

With respect to the Veteran's increased rating claim for lumbar strain, the record reflects that the she was afforded a VA examination of the lumbar spine most recently in July 2014.  Regrettably, the examiner stated that the examination was incomplete because the Veteran was unable to participate in the full examination either because of her complains of pain and likely non-organic condition unrelated to any musculoskeletal back condition.  X-rays revealed a worsening of the Veteran's back condition.  The Board finds that the Veteran should be provided the opportunity to attend a new examination where she performs all indicated tests and studies so that a proper disability evaluation can be assigned.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated her for bilateral leg and foot numbness, a chronic abdominal disability, and/or for a disability associated with hepatitis B since her service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for her service-connected lumbar strain in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination before an appropriate physician to determine whether she suffers from any current chronic disability of the abdomen, to include pancreatitis, kidney stones, gallstones or any other disability resulting in symptomatology.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review.  The examiner is asked to perform all indicated tests and studies and indicate whether the Veteran suffers from any chronic disability associated with the abdomen, to include, but not exclude, pancreatitis, kidney stones or gallstones.  If the Veteran is found to suffer from a current disability associated with this region, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this condition manifested during, or as a result of, active service.  A complete rationale must be provided for all opinions expressed.  

3.  Schedule the Veteran for a VA examination before an appropriate physician to determine whether she suffers from any current chronic disability associated with hepatitis B.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review.  The examiner is asked to perform all indicated tests and studies and indicate whether the Veteran suffers from any chronic disability associated with hepatitis B.

If the Veteran is found to suffer from a current disability associated with hepatitis B, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this condition manifested during, or as a result of, active service.  A complete rationale must be provided for all opinions expressed.    

4.  Schedule the Veteran for a VA examination before an appropriate physician to determine whether she suffers from any current chronic disability of either lower extremity.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review.  The examiner is asked to perform all indicated tests and studies and identify all chronic disabilities associated with the lower extremities.  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified condition manifested during, or as a result of, active service.  The examiner next should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified condition was either caused or aggravated (permanently worsened) by the Veteran's service-connected lumbar spine disability.  A complete rationale must be provided for all opinions expressed.  

5.  Schedule the Veteran for appropriate examination to determine the nature and extent of her service-connected lumbar disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


